Title: To James Madison from Caesar Rodney, 23 April 1808
From: Rodney, Caesar
To: Madison, James



My Dear Sir,
Wilmington April 23. 1808.

Since my return, I have been principally occupied with the court at New-Castle which has been sitting for two weeks, & which I have not had an opportunity of attending for the last year.  I have however devoted a good deal of time to Mr. Clark’s case & have formed an opinion decidedly unfavorable to any claim on the United States, perfectly to my own satisfaction tho’ I fear not to his.  However I have done it according to the best of my judgment & after mature reflection & diligent enquiry into the subject.
I should be glad to have a few complete sets of the late documents, that I might put them into the hands of those who would attentively read them, & circulate the satisfactory information they contain among the people of this State, & of Penna.
I fear the wholesome effects of the embargo will be in some degree defeated in relation to the more important British West India islands as Jamaica &c.  A vessel arrived yesterday from Jamaica the supercargo of which resides here.  He says they were in no want of flour at Jamaica.  I gave the President an account of what has been doing here to evade the embargo.  The fact is that for the best flour for family use I give $5.50 for a barrel & I beleive it is by the quantity $5.25.  So that there is little difference between the present price & that before the embargo was laid.  I respectfully suggested the remedy also.
I sent you some days since the copy of Franklin’s correspondence which I trust you received in safety.  I have not fixed any day to return, but shall always hold myself in readiness.  My wish is to visit Philada. before I go to Washington again & to attend another court, here.
Please to present my best respects to Mrs. Madison & to believe me Yours Very Resply. & Sincerely

C A. Rodney


P. S.  I shall forward my opinion in Clark’s case in a few days.  If any publication could add to the stock of further information, it would be a complete collection of all the orders, decrees & proclamations of the Belligerent powers affecting the rights of Neutrals, from the year 1792.  I observe this was attempted in the House of Representatives but did not succeed  They should be printed in chronological order.  It appears to me to be an object worthy the attention of the government & the collection could be easily made from the periodical publications & the papers in your office.  We could then trace step by step in the order of time the numerous infractions of Neutral rights.

